Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 1 of 17 Pageid#: 16188
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 2 of 17 Pageid#: 16189
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 3 of 17 Pageid#: 16190
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 4 of 17 Pageid#: 16191
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 5 of 17 Pageid#: 16192
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 6 of 17 Pageid#: 16193
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 7 of 17 Pageid#: 16194
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 8 of 17 Pageid#: 16195
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 9 of 17 Pageid#: 16196
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 10 of 17 Pageid#:
                                  16197
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 11 of 17 Pageid#:
                                  16198
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 12 of 17 Pageid#:
                                  16199
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 13 of 17 Pageid#:
                                  16200
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 14 of 17 Pageid#:
                                  16201
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 15 of 17 Pageid#:
                                  16202
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 16 of 17 Pageid#:
                                  16203
Case 3:17-cv-00072-NKM-JCH Document 953 Filed 05/21/21 Page 17 of 17 Pageid#:
                                  16204
